I am in full accord with the opinion of Mr. Justice WIEST in this matter, but desire to say a word on the constitutional question raised since that opinion was written. I think every thoughtful man must concede that the legislature could have refused to make this particular appropriation and, if it had, no legal complaint could have been made. If, then, the legislature was in the position where it could give or withhold the appropriation as it saw fit, it was in no different position than a private donor might be who chooses to give the college a donation of like amount with the condition that the Detroit Trust Company should have supervisory control to see that the terms of the donation were complied with. Had some public-spirited citizen made such a donation under the condition indicated, could it be said that the condition was unconstitutional? The private citizen *Page 435 
and the legislature stand in the same position, either could give or withhold. If this be so, then either had a right to annex a condition, and if the gift is accepted by the college it must take it subject to the condition and comply therewith. The only way the college could avoid compliance with the condition would be to refuse the gift. To reach any other conclusion, it must be said that the legislature was under obligation to make this particular donation without condition.
It is argued that the legislature had a constitutional duty to support and maintain the college. Granting this to be so, does it follow that, because it is under a constitutional obligation to maintain the college, it may not make a particular gift upon condition and appoint some agency to see that the condition is complied with? It is indeed a strange process of reasoning to say that the legislature may give or withhold but, if it does give upon condition, that the condition is unconstitutional.
This proposition was very sensibly disposed of inWeinberg v. Regents of University, 97 Mich. 246, 254, where it was said:
"In making appropriations for its support, the legislature may attach any conditions it may deem expedient and wise, and the regents cannot receive the appropriation without complying with the conditions."
Notwithstanding this court made that statement in the year 1893, it is argued in 1924 that it is of no account, that the college may reach out and lay hold of an appropriation, given upon condition, and ignore the condition on the plea that it is unconstitutional. If this argument be sound, then it must be assumed that the legislature would have made the appropriation regardless of the condition. I do not believe this court is in a position to so hold. *Page 436 
It was said in Warren v. Mayor, etc., of Charlestown, 2 Gray (Mass.), 84, where the question was discussed:
"If they (the parts of the act) are so mutually connected with and dependent on each other, as conditions, considerations or compensations for each other, as to warrant a belief that the legislature intended them as a whole and that, if all could not be carried into effect, the legislature would not pass the residue independently, and some parts are unconstitutional, all the provisions which are thus dependent, conditional and connected must fall with them."
"If the void part of the act is the compensation for or the inducement to the valid portion, so that, looking at the whole act, it is reasonably clear that the legislative body would not have enacted the valid portion alone, then the whole act will be held inoperative and void. It is not necessary that the invalid portion of an act of the legislature should have operated as the sole inducement to the passage of the law to render the same void. It will have that effect if the void part to any extent influenced the legislature in passing the statute." 1 Lewis' Sutherland on Statutory Construction (2d Ed.), § 303.
See, also, Cooley's Constitutional Limitations (6th Ed.), p. 211; People, ex rel. Attorney General, v. Sperry  HutchinsonCo., 197 Mich. 532 (L.R.A. 1918A, 797).
If it can be said, by any stretch of the imagination, that the condition annexed to the appropriation is void because unconstitutional, then, I insist, the whole act must fail.
FELLOWS, J., concurred with BIRD, J. *Page 437